DETAILED ACTION
This action is responsive to communications filed on January 13, 2022. 
Claims 1-20 are pending in the case. 
Claims 1 and 11 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1-20 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding claims 1 and 11, the claimed invention is directed to a system and method for transforming unstructured numerical information into a structured format. More specifically, the claimed invention includes receiving a textual document having one or more numerical expressions, extracting a numerical expression from the textual document, classifying the numerical expression as nominal or cardinal. Further, the claimed invention includes when the numerical expression is classified as cardinal, dividing the numerical expression into a numerical portion and a non-numerical portion. Further, the claimed invention includes determining, from the text where the numerical expression is extracted from, one or more inference terms indicative of a meaning of the non-numerical portion, translating the non-numerical portion into a unit term based on the one or more inference terms. Further, the claimed invention includes reformatting the numerical portion of the numerical expression using the unit term, and storing the 
	Relevant prior art of record includes Shepherd et al., US Patent Application Publication no. US 2013/0060774 (“Shepherd”).  Shepherd teaches using semantic classification techniques on 'nearby' data to identify a context whereby opaque data sets of numbers can be semantically classified inside of that context. Para. 0077. Further, categories and descriptors of the set's entries. Each word in the set is associated with a set of categories and descriptors, then through use of a comparison of similarities among all categories for the data set, the likelihood or confidence can be determined for the semantic classification of the data set as a whole. Para. 0080. Further, process step 306, at least one semantic classification is determined for the non-numeric data set. Para. 0085.
	Shepherd, alone or in combination with other prior art of record, fails to teach or fairly suggest receiving a textual document having one or more numerical expressions, extracting a numerical expression from the textual document, classifying the numerical expression as nominal or cardinal, when the numerical expression is classified as cardinal, dividing the numerical expression into a numerical portion and a non-numerical portion, determining, from the text where the numerical expression is extracted from, one or more inference terms indicative of a meaning of the non-numerical portion, translating the non-numerical portion into a unit term based on the one or more inference terms, reformatting the numerical portion of the numerical expression using the unit term, and storing the reformatted numerical expression and the metadata associated with the reformatted numerical expression, with the one or more inference terms in a relational database.
	Accordingly, the recited subject matter of claims 1 and 11 is allowable.

Regarding claims 2-10 and 12-20, these claims depend from claim(s) and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
	Ha et al., Understanding Mathematical Expressions from Document Images, IEEE, 1995, pp. 956-959.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176